Citation Nr: 1401949	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  07-29 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to September 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, in October 2006 and November 2006. 

The Veteran requested a hearing before the Board in his September 2007 VA Form 9.  The RO informed the Veteran that his requested hearing had been scheduled for August 2012.  See July 2012 letter.  The Veteran, however, failed to report for the scheduled hearing.  As the record does not indicate the Veteran has requested that the hearing be rescheduled, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2013).

The Board declined to reopen the claim in a November 2012 decision.  The Veteran appealed the Board's November 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 Order, the Court granted a Joint Motion for Remand, vacated the November 2012 Board decision, and remanded the matter to the Board for further development and readjudication.  

The Veteran submitted additional lay evidence that was received at the Board in November 2013.  The Veteran explicitly indicated that he was not waiving consideration of the evidence by the agency of original jurisdiction (AOJ).  As such, the Board must remand the Veteran's claim for consideration of this additional evidence.  See 38 C.F.R. §§ 19.37(b), 20.1304(c).

The record before the Board consists of a paper claims file and an electronic file known as Virtual VA.

The reopened claim for service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.

FINDING OF FACT

An unappealed October 1995 rating decision denied the claim for entitlement to service connection for nervous breakdown and panic attacks on the basis that the Veteran's service treatment records were negative for a diagnosis of or treatment for a psychiatric disorder and while post-service records show that the Veteran was a patient at a mental facility within one year of discharge from military service, there were no records dated within one year of discharge from military service showing the actual type of treatment received and/or diagnosis provided; the subsequently received evidence includes evidence that is sufficient to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims to reopen finally disallowed claims, VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The issue of whether new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, is being resolved in the Veteran's favor.  Therefore, any error in notice required by Kent is harmless error, and analysis of whether VA has satisfied its other duties to notify and assist is not needed.

Claim to Reopen

An unappealed rating decision issued in October 1995 denied the claim for entitlement to service connection for nervous breakdown and panic attacks on the basis that the Veteran's service treatment records were negative for a diagnosis of or treatment for a psychiatric disorder and while post-service records show that the Veteran was a patient at a mental facility within one year of discharge from military service, there were no records dated within one year of discharge from military service showing the actual type of treatment received and/or diagnosis provided.

The Veteran filed an application to reopen a claim for service connection for mental disorders in July 2006, and this appeal ensues from the October 2006 and November 2006 rating decisions that declined to reopen the claim.  

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been received, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The Board notes that no pertinent evidence was received within the one year period following notice of the October 1995 rating decision.  The evidence added to the record since the October 1995 rating decision includes several statements in which the Veteran alleges that his symptoms began in service.  See e.g., September 2007 VA Form 9 ("hiring [sic] voices in the Navy and seeing thing like people geting [sic] killed and hirt [sic].  Not known where I was."); March 2011 psychiatric treatment record (reported that in service "I started hearing voices and seeing things.  I wasn't able to follow orders.  I got really nervous.  It was like I was froze up.  I started having sharp head pains and I started having nightmares."; October 2012 brief (continued allegations that the condition began in service).  The Veteran is competent to make these assertions and the assertions are material because they raise a reasonable possibility of substantiating the claim.

Having found that new and material evidence has been presented, reopening of the claim for entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, is in order.  For the reasons discussed below, additional development of the evidence is needed before the reopened claim is decided.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, is granted.  


REMAND

As an initial matter, the Veteran's reopened claim was not adjudicated by the AOJ in the first instance in the rating decisions that are the subject of this appeal.  Consequently, due process mandates that this matter be remanded in accordance with Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  See also Hickson v. Shinseki, 23 Vet. App. 394 (2010). 

As noted in the Introduction, the Veteran submitted additional evidence with explicit instruction that he was not waiving consideration of the evidence by the AOJ.  The Board has no choice but to remand the Veteran's claim for consideration of this additional evidence.  See 38 C.F.R. §§ 19.37(b), 20.1304(c).

The Veteran has reported receiving treatment from a mental health professional in service.  See March 2010 day hospitalization note.  Service treatment records do not document any mental health treatment; however, efforts should be made on remand to obtain his complete clinical treatment records from service.  

The Veteran has reported receiving mental health treatment from the West Los Angeles VA Medical Center (VAMC) between August 1979 and September 1979.  See VA Form 21-526 received December 2008.  Although these dates correspond to his active duty dates, there may be VA treatment records dated shortly after his September 7, 1979, discharge from service.  The earliest record of treatment from the West Los Angeles VAMC is dated December 1998.  This record references that the Veteran was being followed by psychiatry in the mental health clinic for paranoid schizophrenia.  On remand, efforts should be made to obtain treatment records from this facility dated between September 7, 1979, and December 1998.  Recent VA treatment records should also be obtained.  

Review of VA treatment records reveals that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  The medical and legal documents pertaining to the Veteran's application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2013).

The Veteran underwent a VA examination in July 1995 in conjunction with his original claim.  Axis I diagnoses of paranoid schizophrenia and alcohol abuse by history were made at that time, but the Veteran's claims folder was not available for review and no opinion on etiology was provided.  On remand, the Veteran must be afforded a contemporaneous VA examination for the purpose of determining whether he has an acquired psychiatric disorder as a result of service.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service clinical records related to any psychiatric treatment he received during active service.  If additional records are not obtained, the record should document whether further efforts to obtain clinical records would be futile.

2.  Obtain the Veteran's complete treatment records from the West Los Angeles VAMC, dated between September 7, 1979, and December 1998.  If any of the requested records are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

3.  Obtain the Veteran's treatment records from the West Los Angeles VAMC, dated since August 2011.  

4.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

5.  When the foregoing development has been completed, schedule the Veteran for a VA psychiatric examination.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail. A detailed history should be obtained from the Veteran. 

The examiner is asked to provide an opinion as to the diagnosis of all psychiatric disorders found to be present and an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current psychiatric disorder had its clinical onset during active duty or is related to any in-service disease, injury or event.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

7.  Finally, readjudicate the claim, with consideration of the evidence received at the Board in November 2013.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


